Name: Council Regulation (EU) 2016/777 of 29 April 2016 concerning the allocation of fishing opportunities under the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Government of the Cook Islands
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  European construction;  Asia and Oceania
 Date Published: nan

 20.5.2016 EN Official Journal of the European Union L 131/39 COUNCIL REGULATION (EU) 2016/777 of 29 April 2016 concerning the allocation of fishing opportunities under the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Government of the Cook Islands THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 21 October 2015 the Union and the Government of the Cook Islands initialled a Sustainable Fisheries Partnership Agreement (the Agreement) and an Implementation Protocol thereto (the Protocol), granting Union vessels fishing opportunities in the waters over which the Cook Islands has sovereign rights or jurisdiction in respect of fisheries. (2) On 29 April 2016 the Council adopted Decision (EU) 2016/776 (1) on the signing and provisional application of the Agreement and the Protocol. (3) The method for allocating the fishing opportunities among the Member States should be defined, both for the period of provisional application and for the duration of the Protocol. (4) Pursuant to Article 10(1) of Council Regulation (EC) No 1006/2008 (2), the Commission is to inform the Member States concerned if it appears that the fishing opportunities allocated to the Union under the Protocol are not fully utilised. The absence of a reply within a deadline to be set by the Council should be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period. (5) Article 12 of the Protocol provides for the provisional application of the Protocol from the date of its signature. This Regulation should therefore apply from the date of signature of the Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Implementation Protocol to the Sustainable Fisheries Partnership Agreement between the European Union and the Government of the Cook Islands shall be allocated among the Member States as follows: Tuna purse seiners: Spain: 3 vessels France: 1 vessel 2. Regulation (EC) No 1006/2008 applies without prejudice to the Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The deadline within which the Member States are to confirm that they are not fully utilising the fishing opportunities granted to them under the Protocol, as provided by Article 10(1) of Regulation (EC) No 1006/2008, shall be set at 10 working days as from the date on which the Commission requests such confirmation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from the date of signature of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2016. For the Council The President A.G. KOENDERS (1) Council Decision (EU) 2016/776 of 29 April 2016 on the signing, on behalf of the European Union, and provisional application of a Sustainable Fisheries Partnership Agreement between the European Union and the Government of the Cook Islands and the Implementation Protocol thereto (see page 1 of this Official Journal). (2) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).